[Cite as State ex rel. Williams v. Sutula, 2012-Ohio-5704.]




          Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                          No. 98827




                                 STATE OF OHIO EX REL.
                                   WILLIS F. WILLIAMS

                                                              RELATOR

                                                       vs.

                          HONORABLE JOHN D. SUTULA

                                                              RESPONDENT




                                             JUDGMENT:
                                             WRIT DENIED
                                     Writ of Procedendo
                                     Motion No. 459576
                                     Order No. 460140


RELEASE DATE:          November 30, 2012
FOR RELATOR

Willis F. Williams, pro se
Inmate No. 155-394
Richland Correctional Institution
P.O. Box 8107
Mansfield, Ohio 44901

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113



MARY J. BOYLE, J.:

       {¶1} Willis F. Williams has filed a complaint for a writ of procedendo. Williams seeks

an order from this court that requires Judge John D. Sutula to render rulings with regard to a

“motion for leave to file delayed motion for new trial pursuant to Ohio Criminal Rule 33(B)”

and a “motion for leave to file supplemental authority and to supplement the record instanter”
as filed in State v. Williams, Cuyahoga C.P. No. CR-048025.        Judge Sutula has filed a

motion for summary judgment, which is granted.

       {¶2} Williams’s request for a writ of procedendo is moot. Attached to

the motion for summary judgment is a copy of a judgment entry, as

journalized on October 17, 2012, which demonstrates that Williams’s “motion

for leave to file delayed motion for new trial pursuant to Ohio Criminal Rule 33(B)” and a

“motion for leave to file supplemental authority and to supplement the record instanter” were

denied. State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas,

74 Ohio St.3d 278, 1996-Ohio-117, 658 N.E.2d 723; State ex rel. Snider v.

Stapleton, 65 Ohio St.3d 40, 600 N.E.2d 240 (1992); State ex rel. Richard v.

Wells, 64 Ohio St.3d 76, 591 N.E.2d 1240 (1992); State ex rel. Gantt v.

Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163 (1983).

       {¶3} Accordingly, we grant the motion for summary judgment. Judge

Sutula to pay costs. Costs ordered waived. The court directs the clerk of

the court to serve all parties with notice of this judgment and its date of entry

upon the journal as required by Civ.R. 58(B).

       {¶4} Writ denied.



____________________________________
MARY J. BOYLE, JUDGE
PATRICIA ANN BLACKMON, A.J., and
COLLEEN CONWAY COONEY, J., CONCUR